                          United States District Court
                        Western District of North Carolina
                               Statesville Division

      Marshall Lee Brown Jr.,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:18-cv-00092-FDW
                                      )
                 vs.                  )
                                      )
          Eric Hooks et al,           )
                                      )
                                      )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 1, 2019 Order.

                                               October 1, 2019
